DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections

The disclosure is objected to because of the following informalities: ungrammatical clause: “the power of chips advances [sic]” (par. [0002]).  
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).
Claim Objections

Claims are objected to because of the following informalities: Claim 9 recites an ungrammatical clause: “a fan, dispose [sic] next to…”.  
	Furthermore, claims 1, 5, 7, and 8 recite an open-ended clause “adapted to”. This open-ended  clause produces indefiniteness. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)). It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Just because something is capable of doing something, doesn’t actually mean it does it. “[A]pparatus claims cover what a device is, not what a device does.” See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
	Applicant is required to use positive and definitive limitations instead of the open-ended ones, e.g., “[penetrates--”, etc.
	Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the limitations “located in a center”, which render the claim indefinite, since it’s not clear the “center” of which component is being referred to.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,919,734 to Saito et al. (Saito).
	Regarding claim 1, Saito discloses (Fig. 1-3) a pickup and contact device (Fig. 2), adapted to be connected to a moving device (48) so as to move a picked-up electronic element (22) to an electrical testing zone (20), wherein the moving device pressurizes the electronic element through the pickup and contact device so that a contact point of the electronic element stably contacts a contact pad (21a) of the electrical testing zone (20) (col. 12, ll. 25-28; col. 14, ll. 13-18), and the pickup and contact device further comprises: a main body (24), comprising a base (24) and a contact portion (bottom of (24)) and a plurality of heat dissipation fins (29) disposed at the opposite side of the contact portion of the base, wherein the contact portion is adapted to pick up the electronic element (22) and to move the electronic element to the electrical testing zone (20) along with the moving device (48), and heat emitted from the electronic element (22) is adapted to be transmitted out through the heat dissipation fins (29) of the main body (24) when the electronic element (22) is tested in the electrical testing zone (20), (col. 14, ll. 25-29, 37-42).
	Regarding claim 3, Saito discloses that the heat dissipation fins (29) stand on the base (24)  and surround a clearance zone (25) located in a center, and the heat dissipation fins (29) are evenly distributed on a portion outside the clearance zone (25), (Fig. 3).
	Regarding claim 4, Saito discloses a pipeline (25), penetrating through the main body (24) and extending to the contact portion (bottom of (24)), wherein the pipeline is adapted to apply a negative pressure inside to suck the electronic element (22), (col. 14, ll. 14-15).
	Regarding claims 5 and 6, as best understood, Saito discloses  a connection member (26), detachably disposed at one side of the main body (24) near the heat dissipation fins (29), wherein the connection member is adapted to be connected to the moving device (48) together with the main body (24), wherein the heat dissipation fins (29) stand on the base (24) and surround a clearance zone (25) located in a center, and the connection member covers the clearance zone (Fig. 3).
	Regarding claim 9, Saito discloses  a fan, dispose next to the heat dissipation fins (col. 6, ll. 56-67; col. 19, ll. 3-5; col. 22, ll. 47-53).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito alone.
	Regarding claim 10, Saito discloses all as applied to claim 1, but that a material of the main body comprises metal, graphite, or highly heat-conductive plastic.
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known material for making of the main body in Saito, including as claimed, in order to achieve desired heat dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 7, and 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of any objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the limitations of claim 2 (“wherein the main body further comprises a plurality of fixing convex columns located among the heat dissipation fins, the fixing convex columns have a plurality of first fixing holes, and the fixing convex columns are flushed with the heat dissipation fins”) in combination with all of the limitations of claim 1, are believed to rendered the combined subject matter allowable over the prior art of record, taken alone or in combination.
	Regarding claim 7, the limitations of claim 7 (“wherein the main body comprises a plurality of first fixing holes, the connection member comprises a plurality of second fixing holes corresponding to the first fixing holes, the pickup and contact device further comprises a plurality of locking members, and each of the locking members is adapted to penetrate through one of the corresponding first fixing hole and the second fixing hole and to be locked to the other one of the corresponding first fixing hole and the second fixing hole”) in combination with all of the limitations of claims 1 and 5, are believed to rendered the combined subject matter allowable over the prior art of record, taken alone or in combination.
	Regarding claim 8, the limitations of claim 8 (“wherein the connection member comprises a clip adapted to clip to the moving device”) in combination with all of the limitations of claims 1 and 5, are believed to rendered the combined subject matter allowable over the prior art of record, taken alone or in combination.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various testing arrangements for electronic devices with cooling means. Further, US 6069483 teaches an electronic component pickup chuck which includes a body defining a fluid flow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835